DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
Claims 1-20 of U.S. Application 16/858,905 filed on July 15, 2022 are presented for examination.
Response to Arguments



Rejections under USC 102 and 103
Applicant's arguments filed on 07/05/2022 have been fully considered and are found persuasive in view of a new rejection. 
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Deokar et al (USPGPub 20150102800) in view of Blakely et al (US Pat No. 5652507).

    PNG
    media_image1.png
    436
    778
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    674
    491
    media_image2.png
    Greyscale

Prior Art: Deokar and Blakely respectively

Regarding claim 1, Deokar discloses a current transformer assembly (as shown in figs 1 and 2) comprising: a first current transformer (114); a plug (127); a first wire (122) between the plug and the first current transformer adapted to transmit a measurement of the first current transformer (par 37 and 38 discloses  having 127 configured to transmit measurements from the transformer to the processing circuitry); and a memory chip ( using 228 including 232) adapted to store a first scale factor  (measurement signal) of the first current transformer (par 37 discloses using information to analyze the given measurement and pars 39-41 discloses having memory attached to the processor. Therefore there to store and receive information).  Deokar does not fully disclose a second wire between the plug and the first current transformer.
However, Blakely discloses a second wire (25a-25c) between the plug (9) and the first current transformer (fig 1 shows at least 2 wires 25a-25c connected between and col 2 lines 45-60 discloses the signals pass from 25a-25c). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Deokar in view of Blakely in order to store and measure values of the current transformer. 


Regarding claim 2, Deokar does not fully disclose wherein the memory chip is situated inside the plug.
However, Blakely discloses wherein the memory chip is situated inside the plug (see fig 1 where the processor is inside plug 9). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Deokar in view of Blakely in order to store and measure values of the current transformer based on connections to the plug.

Regarding claim 3, Deokar does not fully disclose a third wire between the plug and the memory chip; wherein the memory chip is connected to the second wire.
However, Blakely disclose a third wire between the plug and the memory chip (see wire between 23 and 25 on fig 2); wherein the memory chip is connected to the second wire (see fig 1 where the processor 25 is attached to both the first and second wire through 23). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Deokar in view of Blakely in order to store and measure values of the current transformer based on connections to the plug.

Regarding claim 5, Deokar discloses a second current transformer  (another  as a pluralities of 114) adapted to transmit a measurement of the second current transformer; and wherein the memory chip is adapted to store a second scale factor of the second current transformer (par 37 and 38 discloses having 127 configured to transmit measurements from the transformer to the processing circuitry  and par 37 discloses using information to analyze the given measurement and pars 39-41 discloses having memory attached to the processor. Therefore there to store and receive information).  Deokar does not fully disclose a third wire and a fourth wire between the plug and the second current transformer.
However, Blakely discloses a third wire and a fourth wire between the plug and the second current transformer(fig 1 shows at least 2 wires 25a-25c connected between and col 2 lines 45-60 discloses the signals pass from 25a-25c). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Deokar in view of Blakely in order to store and measure values of the current transformer. 

Regarding claim 6, Deokar does not fully disclose wherein the memory chip isRESPONSE UNDER 37 CM § 1.111Page 3 of 13 Serial Number: 16/858,905Dkt: SAGE-0007-U02 Filing Date: April 27, 2020connected to the second wire and the fourth wire.
However, Blakely discloses wherein the memory chip isRESPONSE UNDER 37 CM § 1.111Page 3 of 13 Serial Number: 16/858,905Dkt: SAGE-0007-U02Filing Date: April 27, 2020connected to the second wire and the fourth wire (as shown in fig 1 as connected to both wire through AD converter 23).
Regarding claim 7, Deokar discloses wherein the memory chip is adapted to store the first scale factor of the first current transformer and the second scale factor of the second current transformer (par 37 discloses using information to analyze the given measurement and pars 39-41 discloses having memory attached to the processor. Therefore there to store and receive information from multiple transformers).  
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 4, the prior art of record taken alone or in combination fail to teach or suggest a current transformer assembly comprising: a third wire between the plug and the memory chip; and a fourth wire between the plug and the memory chip in combination with the other limitations of the claim. 

Reasons for Allowance

Claims 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 8, the prior art of record taken alone or in combination fail to teach or suggest a system comprising: receive a first sensor value from the first current transformer, compute a second sensor value from the first sensor value using the first scale factor, and use the second sensor value to determine information about energy consumption in a building in combination with the other limitations of the claim. 

 Claims 9-14 are also allowed as they depend on allowed claim 9. 

Regarding claim 15, the prior art of record taken alone or in combination fail to teach or suggest a method for calibrating a current transformer, comprising computing a second sensor value from the first sensor value using the first scale factor, and using the second sensor value to determine information about energy consumption in a building in combination with the other limitations of the claim.

Claims 16-20 are also allowed as they depend on allowed claim 15. 

Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ganesan et al (USPGPub 20120092060): discloses monitoring outlets for energy consumption. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868